DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the processor” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.


Claim 12 recites the limitation “the processor” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim 13 recites the limitation “the processor” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim 14 recites the limitation “the processor” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim 15 recites the limitation “the processor” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 9-10, 12-15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,559,796 to Edem et al. (“Edem”) and US Patent Application Publication Number 2016/0269321 to Lee et al. (“Lee”).

In reference to Claim 1, Edem discloses a method comprising: receiving a first data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a first component of an electronic device (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’), the first data stream comprising first non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a second component of the electronic device as a destination (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6); packaging the first non-isochronous data of the first data stream into first packaged data for transport over an isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I [data is packaged into a continuously repeating series of data frames that repeat every 125 µs]); transmitting the first packaged data over the isochronous channel to the second component (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40); receiving a second data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a third component of the electronic device (See Column 4 Lines 29-51 [additional isochronous sources can be present in a node]), the second data stream comprising second non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a fourth component as a destination (See Column 4 Lines 29-51 [additional isochronous sinks can be present in a node]); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I [data is packaged into a continuously repeating series of data frames that repeat every 125 µs]); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 4 Line 52 – Column 5 Line 4, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).  Edem further discloses that the electronic device and network are not limited to the examples shown (See Column 9 Lines 33-39 and Column 17 Line 54 – Column 18 Line 4), but does not explicitly disclose that the electronic device is a mobile device.  Lee discloses a network-on-chip (NoC) that uses a network for connecting together elements of a mobile phone (See Paragraphs 3 and 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the NoC in a mobile phone of Lee using the isochronous and non-isochronous network of Edem, resulting in the invention of Claim 1, in order to yield the predictable result of transferring both isochronous data and packetized non-isochronous data across a network in a manner that is backwards compatible with an existing network system that allows existing non-isochronous nodes to operate normally by being transparent to existing hardware and without interfering with the isochronous character of the data by introducing undesirable jitter (See Column 1 Lines 19-23, Column 2 Lines 32-47, and Column 3 Lines 20-26 of Edem).

In reference to Claim 2, Edem and Lee disclose the limitations as applied to Claim 1 above.  Edem further discloses receiving second packaged data through the isochronous channel from the second component (See Column 11 Lines 51-61 and Column 17 Lines 13-17); extracting second non-isochronous data from the second packaged data (See Column 11 Lines 51-61); transmitting the second non-isochronous data in a second data stream to the first component (See Column 11 Lines 51-61 and Column 17 Lines 13-23);

In reference to Claim 4, Edem and Lee disclose the limitations as applied to Claim 1 above.  Edem further discloses buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); and buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]).

In reference to Claim 5, Edem and Lee disclose the limitations as applied to Claim 4 above.  Edem further discloses determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel based on the first amount of data and the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 1 Lines 41-49, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53 [as the data can have variable size, a determination must necessarily be made as to how long the data is in order to transmit the full amount of data]).

In reference to Claim 6, Edem and Lee disclose the limitations as applied to Claim 1 above.  Edem further discloses transmitting a first identifying semaphore character over the isochronous channel prior to transmitting the first packaged data over the isochronous channel, wherein the first identifying semaphore character comprises a symbol associated with the first component; and transmitting a second identifying semaphore character over the isochronous channel prior to transmitting the second packaged data over the isochronous channel to the fourth component, wherein the second identifying semaphore character comprises a second symbol associated with the third component (See Column 1 Lines 41-49).

In reference to Claim 7, Edem and Lee disclose the limitations as applied to Claim 1 above.  Edem, as modified by Lee, further discloses receiving a second data stream from a third component of the mobile device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having a fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), wherein the second non-isochronous data comprises audio metadata (See Column 2 Lines 16-19), wherein the third component is an audio component (See Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 2 Lines 16-19); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

In reference to Claim 9, Edem discloses an apparatus comprising: a memory (See Figure 7A Numbers 176 and 428); a bridge coupled to the memory (See Figures 2 and 7A Number 50), the bridge comprising logic circuitry configured to perform steps comprising: receiving a first data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a first component of an electronic device (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’), the first data stream comprising first non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a second component of the electronic device as a destination (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6); packaging the first non-isochronous data of the first data stream into first packaged data for transport over an isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I [data is packaged into a continuously repeating series of data frames that repeat every 125 µs]); transmitting the first packaged data over the isochronous channel to the second component (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40); receiving a second data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a third component of the electronic device (See Column 4 Lines 29-51 [additional isochronous sources can be present in a node]), the second data stream comprising second non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a fourth component as a destination (See Column 4 Lines 29-51 [additional isochronous sinks can be present in a node]); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I [data is packaged into a continuously repeating series of data frames that repeat every 125 µs]); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 4 Line 52 – Column 5 Line 4, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).  Edem further discloses that the electronic device and network are not limited to the examples shown (See Column 9 Lines 33-39 and Column 17 Line 54 – Column 18 Line 4), but does not explicitly disclose that the electronic device is a mobile device.  Lee discloses a network-on-chip (NoC) that uses a network for connecting together elements of a mobile phone (See Paragraphs 3 and 28).  As the NoC of Lee is implemented on a chip (See Paragraph 3), in the combination, the bridge of Edem is a bridge chip in accordance with the broadest reasonable interpretation of the term.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the NoC in a mobile phone of Lee using the isochronous and non-isochronous network communication of Edem, resulting in the invention of Claim 9, in order to yield the predictable result of transferring both isochronous data and packetized non-isochronous data across a network in a manner that is backwards compatible with an existing network system that allows existing non-isochronous nodes to operate normally by being transparent to existing hardware and without interfering with the isochronous character of the data by introducing undesirable jitter (See Column 1 Lines 19-23, Column 2 Lines 32-47, and Column 3 Lines 20-26 of Edem).

In reference to Claim 10, Edem and Lee disclose the limitations as applied to Claim 9 above.  Edem further discloses receiving second packaged data through the isochronous channel from the second component (See Column 11 Lines 51-61 and Column 17 Lines 13-17); extracting second non-isochronous data from the second packaged data (See Column 11 Lines 51-61); transmitting the second non-isochronous data in a second data stream to the first component (See Column 11 Lines 51-61 and Column 17 Lines 13-23);

In reference to Claim 12, Edem and Lee disclose the limitations as applied to Claim 9 above.  Edem further discloses buffering the first data stream in a first memory of the memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); and buffering the second data stream in a second memory of the memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]).

In reference to Claim 13, Edem and Lee disclose the limitations as applied to Claim 12 above.  Edem further discloses determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel based on the first amount of data and the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 1 Lines 41-49, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53 [as the data can have variable size, a determination must necessarily be made as to how long the data is in order to transmit the full amount of data]).

In reference to Claim 14, Edem and Lee disclose the limitations as applied to Claim 9 above.  Edem further discloses transmitting a first identifying semaphore character over the isochronous channel prior to transmitting the first packaged data over the isochronous channel, wherein the first identifying semaphore character comprises a symbol associated with the first component; and transmitting a second identifying semaphore character over the isochronous channel prior to transmitting the second packaged data over the isochronous channel to the fourth component, wherein the second identifying semaphore character comprises a second symbol associated with the third component (See Column 1 Lines 41-49).

In reference to Claim 15, Edem and Lee disclose the limitations as applied to Claim 9 above.  Edem, as modified by Lee, further discloses receiving a second data stream from a third component of the mobile device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having a fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), wherein the second non-isochronous data comprises audio metadata (See Column 2 Lines 16-19), wherein the third component is an audio component (See Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 2 Lines 16-19); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

In reference to Claim 24, Edem and Lee disclose the limitations as applied to Claim 1 above.  Lee further discloses that the mobile device comprises a mobile phone (See Paragraph 28).


Claim(s) 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edem, Lee, and US Patent Application Publication Number 2021/0034373 to Capalija et al. (“Capalija”).

In reference to Claim 17, Edem discloses an electronic device, comprising: an isochronous channel (See Figures 2, 7A, and 13 Number 46, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53); a first communications bridge configured to communicate on the isochronous channel (See Figure 2 Number 50b, Figure 7A Number 42, and Figure 13 Number 42A); a first component local to the first communications bridge and coupled to the first communications bridge (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’); a third component local to the first communications bridge and coupled to the first communications bridge (See Column 4 Lines 29-51 [additional isochronous sources can be present in a node]); a second communications bridge configured to communicate with the first communications bridge through the isochronous channel (See Figure 2 Number 54b, Figure 7B Number 54, and Figure 13 Number 44a’); a second component remote from the first communications bridge and coupled to the second communications bridge (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6); a fourth component remote from the first communications bridge and coupled to the second communications bridge (See Column 4 Lines 29-51 [additional isochronous sinks can be present in a node]), wherein the first communications bridge is configured to perform steps comprising: receiving a first data stream from the first component (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I), the first data stream comprising first non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53); packaging the first non-isochronous data of the first data stream into first packaged data for transport over the isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53, Column 6 Lines 35-36, and Table I [data is packaged into a continuously repeating series of data frames that repeat every 125 µs]); and transmitting the first packaged data over the isochronous channel to the second component (See Column 4 Line 52 – Column 5 Line 4, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40); receiving a second data stream from the third component of the electronic device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having the fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 4 Line 52 – Column 5 Line 4, Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).  Edem further discloses that the electronic device and network are not limited to the examples shown (See Column 9 Lines 33-39 and Column 17 Line 54 – Column 18 Line 4), but does not explicitly disclose that the electronic device is a mobile device.  Lee discloses a network-on-chip (NoC) that uses a network for connecting together elements of a mobile phone (See Paragraphs 3 and 28).  Edem further does not explicitly disclose that the isochronous channel, first and second communication bridges, and first, second, third, and fourth components are on an printed circuit board; and that the first and second communication bridges are chips.  Capalija discloses a NoC that is constructed of multiple chips located on a printed circuit board (See Paragraphs 21 and 44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct NoC in a mobile phone of Lee using the isochronous and non-isochronous network communication of Edem and using the multi-chip NoC on a printed circuit board of Capalija, resulting in the invention of Claim 17, in order to yield the predictable result of transferring both isochronous data and packetized non-isochronous data across a network in a manner that is backwards compatible with an existing network system that allows existing non-isochronous nodes to operate normally by being transparent to existing hardware and without interfering with the isochronous character of the data by introducing undesirable jitter (See Column 1 Lines 19-23, Column 2 Lines 32-47, and Column 3 Lines 20-26 of Edem); and because the simple substitution of the multi-chip NoC on a printed circuit board of Capalija as the NoC of Edem and Lee would have yielded the predictable result of allowing for the use of multiple chips (See Paragraphs 21 of 44 of Capalija) while providing for increased bandwidth (See Paragraph 3 of Lee). 

In reference to Claim 18, Edem, Lee, and Capalija disclose the limitations as applied to Claim 17 above.  Edem further discloses that the second non-isochronous data comprises audio metadata (See Column 1 Lines 30-36 and Column 2 Lines 16-19), wherein the third component is an audio component (See Column 1 Lines 30-36 and Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 1 Lines 30-36 and Column 2 Lines 16-19).

In reference to Claim 21, Edem, Lee, and Capalija disclose the limitations as applied to Claim 17 above.  Edem, as modified by Lee and Capalija, further discloses that the first component comprises an audio chip (See Column 1 Lines 30-36 and Column 2 Lines 16-19), wherein the second component comprises an application processor (AP) (See Column 4 Lines 39-45 [a personal computer necessarily comprises a processor which executes applications, and is thus an application processor in accordance with the broadest reasonable interpretation of the term]), wherein the fourth component comprises a memory chip (See Figure 7A Numbers 176 and 428 and Column 4 Lines 39-45 [a personal computer necessarily comprises memory]).  As the NoC of Lee is implemented on a chip (See Paragraph 3), in the combination, the audio and memory components of Edem are audio and memory chips in accordance with the broadest reasonable interpretation of the term.  Furthermore, Capalija discloses a NoC that is constructed of multiple chips located on a printed circuit board (See Paragraphs 21 and 44). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edem, Lee, and Capalija as applied to Claim 18 above, and further in view of US Patent Application Publication Number 2012/0281618 to Zheng et al. (“Zheng”).

In reference to Claim 20, Edem, as modified by Lee and Capalija, discloses the limitations as applied to Claim 18 above.  Edem further discloses that the first communications bridge chip is further configured to perform steps comprising: buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory  (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]); determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).  However, Edem does not explicitly disclose determining to transmit the first data stream over the isochronous channel based on the first amount of data being larger than the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream.  Zhang discloses determining to transmit a first non-isochronous data stream over an isochronous channel based on a first amount of data of the first non-isochronous data stream being larger than a second amount of data of a second non-isochronous data stream, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Paragraphs 5-6, 18, and 26-29).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Edem using the packet transmission ordering based on amount of data of Zhang, resulting in the invention of Claim 20, in order to yield the predictable result of preventing the wasting of bandwidth in a transmission period by sending the largest available packets that can be sent using the available bandwidth, thus enhancing the bandwidth usage (See Paragraph 40 of Zhang).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edem and Lee as applied to Claim 1 above, and further in view of Capalija.

In reference to Claim 22, Edem and Lee disclose the limitations as applied to Claim 1 above.  Edem further discloses that transmitting the first packaged data over the isochronous channel to the second component comprises transmitting the first packaged data over a differential pair of conductors coupling the first component to the third component (See Column 1 Lines 61-64, Column 2 Lines 39-42, Column 6 Lines 23-25, and Column 9 Lines 27-30 [10BASE-T Ethernet transmits data over a differential pair of conductors]).  However, Edem and Lee do not explicitly disclose that the differential pairs of conductors are part of a printed circuit board.  Capalija discloses a NoC that is constructed of multiple chips located on a printed circuit board (See Paragraphs 21 and 44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct NoC in a mobile phone using isochronous and isochronous network communication of Edem and Lee using the multi-chip NoC on a printed circuit board of Capalija, resulting in the invention of Claim 22, in order to yield the predictable result of transferring both isochronous data and packetized non-isochronous data across a network in a manner that is backwards compatible with an existing network system that allows existing non-isochronous nodes to operate normally by being transparent to existing hardware and without interfering with the isochronous character of the data by introducing undesirable jitter (See Column 1 Lines 19-23, Column 2 Lines 32-47, and Column 3 Lines 20-26 of Edem); and because the simple substitution of the multi-chip NoC on a printed circuit board of Capalija as the NoC of Edem and Lee would have yielded the predictable result of allowing for the use of multiple chips (See Paragraphs 21 of 44 of Capalija) while providing for increased bandwidth (See Paragraph 3 of Lee). 

In reference to Claim 23, Edem and Lee disclose the limitations as applied to Claim 9 above.  Edem, as modified by Lee, further discloses that the bridge chip is configured to couple to a differential pair of conductors for coupling the first component to the third component (See Column 1 Lines 61-64, Column 2 Lines 39-42, Column 6 Lines 23-25, and Column 9 Lines 27-30 [10BASE-T Ethernet transmits data over a differential pair of conductors]).  However, Edem and Lee do not explicitly disclose that the differential pairs of conductors are part of a printed circuit board.  Capalija discloses a NoC that is constructed of multiple chips located on a printed circuit board (See Paragraphs 21 and 44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct NoC in a mobile phone using isochronous and isochronous network communication of Edem and Lee using the multi-chip NoC on a printed circuit board of Capalija, resulting in the invention of Claim 23, in order to yield the predictable result of transferring both isochronous data and packetized non-isochronous data across a network in a manner that is backwards compatible with an existing network system that allows existing non-isochronous nodes to operate normally by being transparent to existing hardware and without interfering with the isochronous character of the data by introducing undesirable jitter (See Column 1 Lines 19-23, Column 2 Lines 32-47, and Column 3 Lines 20-26 of Edem); and because the simple substitution of the multi-chip NoC on a printed circuit board of Capalija as the NoC of Edem and Lee would have yielded the predictable result of allowing for the use of multiple chips (See Paragraphs 21 of 44 of Capalija) while providing for increased bandwidth (See Paragraph 3 of Lee). 

Allowable Subject Matter

Claim(s) 8, 16, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims remain allowable for the reasons of record.  The prior art fails to disclose, either alone or in combination, all of the claim limitations in the combinations as claimed.  The most relevant prior art references are Edem, Lee, and Capalija, and Zhang, as applied in the above rejections.  However, none of the aforementioned references disclose that the third component comprises an input clock, and wherein the fourth component comprises an output clock, and wherein the audio metadata comprises an indication that the input clock of the third component is static, and wherein the method comprises when the input clock of the third component is static, stopping the output clock of the fourth device, in the combinations as claimed.  Furthermore, such a feature would not have been obvious to one of ordinary skill in the art.

Response to Arguments

Applicant’s arguments with respect to Claim(s) 1-2, 4-10, and 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Applicant has argued that Edem does not disclose the use of an isochronous channel for coupling components within a mobile device that share connection through a printed circuit board (See Pages 13-14).  In response, the Examiner notes that the features upon which applicant relies (i.e., a printed circuit board) are not recited in Claims 1-2, 4-10, 12-16, and 22-24.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Examiner notes that, as indicated in the above rejections, such features are obvious modifications of Edem in view of Lee and/or Capalija.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186